Opinion filed October 31, 2018




                                       In The

        Eleventh Court of Appeals
                                    ___________

                                 No. 11-18-00256-CR
                                    ___________

               CHARLES HENRY RAGSDALE, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. 16065F


                      MEMORANDUM OPINION
      Appellant has filed an untimely notice of appeal in this cause. Appellant
attempts to appeal his 2017 conviction for the offense of engaging in organized
criminal activity. We dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on September 13, 2017, and that his notice of appeal was filed in the district
clerk’s office on September 24, 2018. Pursuant to Rule 26.2(a) of the Texas Rules
of Appellate Procedure, a notice of appeal is due to be filed either (1) within thirty
days after the date that sentence is imposed in open court or (2) if the defendant
timely files a motion for new trial, within ninety days after the date that sentence is
imposed in open court. A notice of appeal must be in writing and filed with the clerk
of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this court
reflect that Appellant’s notice of appeal was filed more than one year after his
sentence was imposed. The notice of appeal was, therefore, untimely. Absent a
timely filed notice of appeal or the granting of a timely motion for extension of time,
we do not have jurisdiction to entertain this appeal. Slaton v. State, 981 S.W.2d 208,
210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim.
App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993).
        When the appeal was filed in this court, we notified Appellant by letter that
the notice of appeal appeared to be untimely and that the appeal may be dismissed
for want of jurisdiction. We requested that Appellant respond to our letter and show
grounds to continue. Appellant did not file a response.
        We dismiss this appeal for want of jurisdiction.


                                                                            PER CURIAM
October 31, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1
Willson, J., not participating




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2